         Case 3:21-cv-05103-BRM-ZNQ Document 5 Filed 03/29/21 Page 1 of 2 PageID: 32


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:21-cv-05103-BRM-ZNQ

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4(l))

           This summons for (name of individual and title, if any)     DR YUEHENG JIANG
was received by me on (date)                      03/18/2021

          3 I personally served the summons on the individual at (place)
                                                                                on (date)                            ; or

          PI' I left the summons at the individual's residence or usual place of abode with (name)           ZHAOXIA JIANG
         WIFE OF DR YUEHENG JIANG                                 ,a person of suitable age and discretion who resides there,
         on (date)  03/22/2021   , and mailed a copy to the individual's last known address; or

          [3 I served the summons on (name of individual)                                                                       , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                            ;   or

          3 I returned the summons unexecuted because                                                                                ; or

          [3 Other (spece:



          My fees are $                            for travel and $                 for services, for a total of $            0.00


          I declare under penalty of perjury that this information is true.


Date:          03/23/2021
                                                                                            Server's signature

                                                                      THOMAS F. CABRAL PRIVATE PROCESS SERVER
                                                                                        Printed name and title



                                                                           407 BARK STREET SWANSEA, MA 02777
                                                                                            Server's address

Additional information regarding attempted service, etc:

 ZHAOXIA JIANG IS AN ASIAN FEMALE 5'0" 110 LBS BLACK HAIR 50-55 YRS OLD




                                                                                                                               5-30 `2-1-14
Case 3:21-cv-05103-BRM-ZNQ Document 5 Filed 03/29/21 Page 2 of 2 PageID: 33
 Case 3:21-cv-05103-BRM-ZNQ Document 3 Filed 03/15/21 Page 1 of 2 PagelD: 28

                      UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


    BETA PHARMA, INC.,
    Plaintiff

                               V.                      SUMMONS IN A CIVIL CASE
    INVENTISBIO (SHANGHAI) CO., LTD.,
    ET AL.,
    Defendant
                                                       CASE
                                                       NUMBER: 3:21—CV-05103—BRM—ZNQ

       TO: (Name and address of Defendant):
            Dr. Yueheng Jiang
            14 Bow Road
            Belmont, MA 02478-3505




       A lawsuit has been filed against you.
        Within 21 days after service of this summons on you (not counting the day you received it)
    — or 60 days if you are the United States or a United States Agency, or an office or employee of
    the United States described in Fed. R. civ. P. 12 (a)(2) or (3) -- you must serve on the plaintiff
    an answer to the attached complaint or a motion under rule 12 of the Federal Rules of Civil
    Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney, whose
    name and address are:
                                              Robert Mahoney, Esq.
                                              Norris McLaughlin, P.A.
                                              400 Crossing Blvd., 8th Floor
                                              Bridgewater, NJ 08807


       If you fail to respond, judgment by default will be entered against you for the relief
    demanded in the complaint. You also must file your answer or motion with the court.




     si WILLIAM T. WALSH
    CLERK




                                                                    ISSUED ON 2021-03-15 16:23:11, Clerk
                                                                               USDC NJD
